DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 and 4 are objected to because of the following informalities: 
At Line 13 (Line of page as provided, reference made with way throughout the Objections) of Claim 3: the recitation “in plan view” requires a change to - - in a plan view - - to correct an error of an essentially typographical nature.
At Line 23 of Claim 4: the recitation “in plan view” requires a change to - - in a plan view - - to correct an error of an essentially typographical nature.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, at Claim 1, Line 23 (Line of page as provided, reference made this way throughout Claims 1 – 12): the recitation “the first signal line” is unclear because plural - - first signal lines - - have been introduced at Line 20 and is not known as to which of the plural lines the singular “the first signal line” refers back to. For purposes of 
At Lines 6, 9, and 10 of Claim 2: the recitations “one of the first signal line and the second signal line” and “the other of the first signal line and the second signal line” are unclear because plural - - first signal lines - - (Line 20 of Claim 1) and plural - - second signal lines - - (Line 22 of Claim 1) have been introduced and is not known as to which of the plural lines the singular “one of the first signal line and the second signal line”  and “the other of the first signal line and the second signal line” refers back to. For purposes of examination and to expedite prosecution, Claim 2 is considered as reciting - - one of the first signal lines and the second signal lines - - in place of “one of the first signal line and the second signal line” and reciting - - another of the first signal lines and the second signal lines - - in place of “the other of the first signal line and the second signal line”.
At Lines 13 - 16 of Claim 3: the recitations “drive electrode” and “detection electrode” are unclear because plural - - drive electrodes - - (Line 5 of Claim 1) and plural - - detection electrodes - - (Lines 4 - 5 of Claim 1) have been introduced and is not known as to which of the plural electrodes the singular “drive electrode” and “detection electrode” refer back to. For purposes of examination and to expedite prosecution, Claim 3 is considered as reciting - - drive electrodes - - in place of “drive electrode” and reciting - - detection electrodes - - in place of “detection electrode”.
At Line 20 of Claim 4: the recitations “drive electrode” and “detection electrode” are unclear because plural - - drive electrodes - - (Line 5 of Claim 1) and plural - - detection electrodes - - (Lines 4 - 5 of Claim 1) have been introduced and is not known as to which 
At Lines 26 - 29 of Claim 5: the recitations “drive electrode” and “detection electrode” are unclear because plural - - drive electrodes - - (Line 5 of Claim 1) and plural - - detection electrodes - - (Lines 4 - 5 of Claim 1) have been introduced and it is not known as to which of the plural electrodes the singular “drive electrode” and “detection electrode” refer back to. For purposes of examination and to expedite prosecution, Claim 5 is considered as reciting - - drive electrodes - - in place of “drive electrode” and reciting - - detection electrodes - - in place of “detection electrode”.
At Lines 12 – 13 of Claim 10: the recitations “the drive signal line” and “the detection signal line” are unclear because plural - - drive signal lines - - (Line 7 of Claim 1) and plural - - detection signal lines - - (Line 11 of Claim 1) have been introduced and it is not known as to which of the plural lines the singular “the drive signal line” and “the detection signal line” refers back to. For purposes of examination and to expedite prosecution, Claim 10 is considered as reciting - - the drive signal lines extend - - in place of “the drive signal line extends” and reciting - - the detection signal lines extend - - in place of “the detection signal line extends”. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 – 5, and 10 – 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (United States Patent US 10,467,449 B2), hereinafter referenced as Jang.
	Regarding Claim 1, Jang discloses “A touch sensor that is a capacitive touch sensor including a touch detection area that includes a plurality of detection electrodes and a plurality of drive electrodes” (Figure 2, Items TP ‘touch panel’ (Column 7, Lines 7 – 11 and Column 8, Lines 22 – 25), 310 ‘second sensing electrode’ (detection electrode) (Figure 3, 320 ‘fourth sensing electrode’ (detection electrode)), 110 ‘first sensing electrode’ (drive electrode), (Figure 3, 120 ‘third sensing electrode’ (drive electrode)) (Notice that touch panel TP is capacitive touch sensor having the above described detection and drive electrodes.)), “the touch sensor comprising: a plurality of drive signal lines electrically connected to the drive electrodes, extending in a first direction in 
second signal lines disposed to be electrically separated from the first signal line, in an area, which is adjacent to the area where the interval is narrow in the second direction, of the touch detection area” (Figures 2 and 3 (Notice that a first subset of detection signal 
Regarding Claim 3, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “wherein a size in plan view of the drive electrode and the detection electrode included in the area where the interval is narrow is smaller than a size of the drive electrode and the detection electrode included in an area, which is other than the area where the interval is narrow, of the touch detection area” (Figures 2 and 3 (Notice that the size of drive electrodes 120 and detection electrodes 320 in the area where the interval is narrow is smaller than the size of drive electrodes 110 and detection electrodes 310 in an area where the interval is not narrow.)).
Regarding Claim 4, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “wherein the drive electrode and the detection electrode included in an area adjacent to the area where the interval is narrow in the first direction have a rhombic shape having the first direction as the longitudinal direction in plan view” (Figures 2 and 3 (Notice that drive electrodes 110 and detection electrodes 310 in the area adjacent to the area with a narrow interval have a rhombic shape with the first direction from left to right as the longitudinal direction.)).
Regarding Claim 5, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “wherein a planar shape of the drive electrode and the detection electrode included in the area where the interval is narrow is the same as a planar shape of the drive electrode and the detection electrode included in an area adjacent to the area where the interval is narrow in the second direction” (Figures 2 and 
Regarding Claim 10, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “wherein the touch detection area is a rectangle having a long side and a short side, the drive signal line extends along the long side, and the detection signal line extends along the short side” (Figure 2 (Notice that the touch detection area shown in Figure 2 has a long side running from top to bottom and a short side running from left to right and that drive signal lines 115 extend along the long side (See the right hand side) and that detection signal lines 315 extend at least in the short direction (See the top side).)).
Regarding Claim 11, Jang discloses everything claimed as applied above (See Claim 1). In addition, Jang discloses “wherein the area where the interval is narrow is a fingerprint authentication area for identifying a user's fingerprint” (Figures 2 and 3, Item FA ‘fingerprint recognition area’, and Column 8, Lines 26 - 29 (Notice the area where the interval is narrow is fingerprint recognition area FA.)).
Regarding Claim 12, Jang discloses “A display device” (Figure 1, Item DP ‘display panel’), “comprising: the touch sensor according to claim 1 mounted thereon” (Figure 1, Item TP (Notice the touch sensing panel TP disclose by Jang with regard to Claim 1 above is mounted to display panel DP.)),  “and a display area in which a plurality of pixels are disposed” (Figure 1, Items DP, PX ‘pixels’), “wherein the display area and a touch 
Allowable Subject Matter
	The subject matter of Claims 2 and 6 – 9 would be allowable over the prior art of record if Claim 1 is amended to overcome the 35 U.S.C. 112(b) above using the consideration as listed above.
	It has been shown in the prior art of record to provide for the limitations of Claim 1 as described above. However, it has not been shown in the prior art of record to provide for the limitations of Claims 2 or the limitations of Claim 6 in individual combination with those recited in Claim 1. Also, the subject matter of Claims 7 – 9 would be allowable to at least the dependency upon the subject matter of Claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        February 26, 2021